SENTENCIA
Expedimos auto de revisión con el propósito de evaluar la corrección jurídica de una sentencia del Tribunal Superior de Puerto Rico, Sala de Humacao, que declaró con lu-gar una demanda por alegada impericia médica que radi-cara ante dicho foro judicial la Sra. Ada Cirino Vizcarrondo y varios de sus familiares contra los doctores Raúl Justi-niano y Manuel Pita Tovar, y el Hospital Gubern de Fa-jardo, Puerto Rico. Mediante la referida sentencia, el tribunal de instancia condenó a los mencionados codemandados a satisfacer, de manera solidaria, a la parte demandante la suma total de $101,850.00, las costas del *978pleito y ía cantidad de $5,000.00 por concepto de honora-rios de abogado.
En el recurso de revisión que presentara, la parte de-mandada planteó que el foro de instancia cometió error:
1. ...al interpretar la evidencia médica ofrecida durante el juicio, resolviendo la controversia contrario a la prueba desfi-lada y a los principios básicos de la medicina.
2. ...al determinar que la causa de los daños de la señora Ada Cirino Vizcarrondo fue consecuencia del tratamiento, diagnós-tico y/o la atención médica brindada por los doctores Manuel J. Pita Tovar y Raúl T. Justiniano.
3. ...al evaluar los daños de las demandantes en las altas cuantías determinadas.
4. ...al determinar mediante la imposición de honorarios de abogado e intereses legales, la temeridad por parte de un de-mandado al defender su posición en la controversia de autos. Solicitud de reconsideración, pág. 3.
A los fines de estar en mejor posición para evaluar los transcritos señalamientos de error ordenamos el 19 de oc-tubre de 1990 la transcripción del testimonio de los peritos, tanto de la parte demandante como de la demandada, que declararon ante el foro de instancia. Estando en condicio-nes de resolver el recurso radicado, acometemos dicha encomienda.
I
Un examen juicioso y minucioso de todo el expediente —en especial, de la transcripción de las declaraciones de todos los testigos peritos— nos convence del hecho de que los doctores codemandados le brindaron a la codeman-dante Cirino Vizcarrondo una atención médica y un trata-miento que, a la luz de los modernos medios de comunica-ción y enseñanza, satisfizo las exigencias reconocidas por la profesión médica para la fecha de la ocurrencia de los hechos que dieron lugar al recurso ante nuestra consideración. Oliveros v. Abréu, 101 D.P.R. 209 (1973). A *979lo sumo, y en lo referente a los médicos codemandados, nos enfrentamos a un caso de un error de juicio, honesto e in-formado, de parte de los mismos, el cual no origina responsabilidad. Ríos Ruiz v. Mark, 119 D.P.R. 816 (1987).
En cuanto al codemandado Hospital Gubern, tenemos que es correcto que el personal del referido hospital no sb guió al pie de la letra las órdenes médicas que, respecto a la paciente Cirino Vizcarrondo, dispensaron los doctores Justiniano y Pita Tovar; omisión que puede generar responsabilidad. Núñez v. Cintrón, 115 D.P.R. 598 (1984). Existe, sin embargo, un obstáculo para así concluirlo en el presente caso. El mismo consiste en la ausencia de relación causal entre dicha omisión y el alegado daño experimen-tado por la codemandante Cirino Vizcarrondo. Medina Santiago v. Vélez, 120 D.P.R. 380 (1988).
Por los fundamentos expresados, resulta inevitable la revocación de la sentencia impositiva de responsabilidad emitida por el Tribunal Superior de Puerto Rico, Sala de Humacao, en el presente caso.
Así lo pronunció y manda el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Rebollo López emitió una opinión concurrente. El Juez Asociado Señor Negrón García emitió una opinión disidente.
(Fdo.) Francisco R. Agrait Liado Secretario General